Filed 6/9/15 P. v. Islas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041485
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS140883A)

         v.

RICARDO A. ISLAS,

         Defendant and Appellant.


         Defendant Ricardo A. Islas seeks review of a judgment entered after a court trial
on the charge of driving under the influence and related allegations. He contends that his
waiver of the constitutional right to a jury trial was defective because it was induced by
the promise of a more lenient sentence. We agree that error occurred, compelling
reversal.
                                                     Background
                                                             1
         Defendant was charged by complaint with (1) driving under the influence of a
drug, with three prior convictions for the same offense within 10 years (Veh. Code,
§ 23152, subd. (a)) and driving with a suspended license (Veh. Code, § 14601.2,
subd. (a), a misdemeanor). The complaint further alleged that appellant had refused to
take a chemical test (Veh. Code, § 23577, subd. (a)), had suffered two prior serious



   1
       The parties stipulated that the complaint would be deemed the information.
felony “strike” convictions (Pen. Code, §§ 1170.12, subds. (a)-(d) & 667, subds. (b)-(i)),
and had served a prior prison term (Pen. Code, § 667.5, subd. (b)).
         At a pretrial hearing on July 17, 2014, the court began by saying, “I understand we
are going to maintain the trial but that it will be a court trial instead of a jury trial.”
Defense counsel replied, “That’s correct, your Honor. We based that on our discussions
that the maximum, if there was [sic] a conviction, the maximum would be a four-year
prison term.” The court then added, “Okay. And otherwise you’d be looking at a
seven-year prison term. You understand that, Mr. Islas?” Defendant answered, “Yes.”
The court then took his jury waiver, and the matter was set for trial.
         At the conclusion of the July 23, 2014 court trial, defendant was found guilty of
count 1, the charge of driving under the influence (DUI) with three prior DUI
convictions. The court further found true all of the prior conviction allegations. The
prosecutor elected not to pursue the misdemeanor count, and that charge was dismissed.
                                                                      2
The trial court subsequently denied defendant’s Romero motion and sentenced defendant
to a four-year prison term (two years for count 1, doubled based on the two strike
convictions). Defendant then filed this timely appeal.
                                           Discussion
         The only issue presented on appeal is whether the court improperly accepted
defendant’s jury trial waiver because it was based on a promise of a four-year maximum
prison term rather than the seven years the court told defendant it could impose. “The
constitutional right to trial by jury in criminal prosecutions is fundamental to our system
of justice (U.S. Const., 6th Amend.; Cal. Const., art. I, § 16.)” (In re Lewallen (1979) 23
Cal. 3d 274, 278.) It is permissible to waive this fundamental constitutional right if it is
knowing and intelligent, and if it is voluntary—that is, free of coercion.



   2
       People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.

                                                2
(People v. Collins (2001) 26 Cal. 4th 297, 305 (Collins); People v. Dixon (2007) 153 Cal.
App.4th 985, 990.) However, “the state may not punish a defendant for the exercise of a
constitutional right, or promise leniency to a defendant for refraining from the exercise of
that right. [Citations.] Coercion in either form has been rejected, whether its source is
executive, legislative, or judicial in nature.” (Collins, supra, at p. 306.)
       Defendant contends, and the People agree, that his waiver was not knowing,
intelligent, and voluntary because it was induced by the promise of a more lenient
sentence. The People’s concession is appropriate. “In effect, the trial court offered to
reward defendant for refraining from the exercise of a constitutional right.” (Collins,
supra, 26 Cal.4th at p. 309.) Under both the federal and state constitutions, the error is
structural in nature and therefore requires reversal. (Id. at p. 311.)
                                         Disposition
       The judgment is reversed.




                                               3
                                  _________________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
RUSHING, P. J.




_______________________________
PREMO, J.




The People v. Islas
H041485